Case 1:18-cv-01409 Document1 Filed 11/05/18 Page 1 of 3 PagelID #: 1

&

Southern diskete ct

o£ vwoest MICE Ln t&

TT ra

SOVoOnNn VautS
V

Mike Flanigan Keno rory Ce Stun \ Ordes

. Maatstrode Midge
“om Ky CASE fhe Lf IScu- 404

 

  

TEMPOCIM Resta okder

ROR Usp Peay i CLERK
Southern Di fol Wet Vi irginta

L Jovon Savis Come today October 30" oof Astle
Pettionec ww Ane Said Style temPoroure te Straw ale,
oece ee Vas Cook Was ‘Orsdiolaon over tie Subyect
On Orc obout OcAvber Li ze 268 ewer ts Ny rel min avy °
Rearing Megce r Count \W Cronk of Magistrate Judae
Mirige Plarisaay 5 wind Alle person vohd Aled a
Com (larnet Cingt ME ded ni O feo in Court ro rest Ly
AW Seto. Ae Suy pyect Nee Com) lount. That \ead up We
CR POM, m4 ohCc2p to have +s read the raise of :
complaint oidhouk av ta: pe ‘sonal Menaul eek ae \oelt a
o He incident. 'b bene en being quest jane i
L
Mee)

racy the rey ent ey AE cee Conk ‘Beow Nod | Feet
rom dw We, Awest me oc Mal fo An AY

Comdlauct Prot vias 20 aist Ae. an
tp ofGeer if he Mees Yo Con
Wee Come lore Cong ME AS AvpeD earn cool awd We sided
ys hed A. At ok SUPeonadhs person who ile Me
CompPlanl aaaws{ me. we Elon LIN UP I Moist co .
Suds a: Ceallre. Your d MAC CEO cucu wr |
nS h orbeoiuenet T believe Y's Ma gre} pate ulye 15

 

 

aed food Ake

PetSon ok led a
Case 1:18-cv-01409 Document1 Filed 11/05/18 Page 2 of 3 PagelD #: 2

 

Sis Plas “yO oddern of He Ach of ben Volt
nd ond WR galiws WAS Ir Enea he fy

Uas)u
CAUR pac fo pthed \ py | il CL continue 4o be dete iney

Ow Se Iw Prisoneds
a AM Ackwels Seek Medical Freatment top © Conve Sted

eae Calu2er Me ral Weolth Leeatmyat One Was
Mar mynoked wl 6.0, . p>, ad TE AM not reris orks
of “ Mess fe ad A Me ERS: APand pret

ye ce ad Blan
ones nae Anke [sue pot

‘Satie andS.tk € Mig Shugke omy
C Cece sotrerh L Vek Meant Reson!

‘ NBZANL of QVEVN a Simyle bond to fend -fo mw
Wealth ae Am not sentence and to Any St/la UU: Sof
Ci zou ww Xke porsurt of Icf'e \ Sood hoal 1 ound
hay Ce and aus Condinve fo ‘Se | ("| ke #2 hy
Cour toeS neta ror me relel to he vel eqsed ov
Loon or Oascenat” I recog nance to Lend tomy heal, .

lenge opdor dt (bat fT be rolesse to hy life \ oso
heal and Nap press, ho dond 4 te reghed ih

T quear under Ue Keretly of an Yot ul (-
Awe bri correc jo Ye \o ol Penal

Qe’ Ceci: § ab Oar
OVOW DAV (5
\200 Mie yorh Bd
Deaverlvvarsp3
om pte st on EES
GEL Ca FOE oe

Oo AT Ot ed tate ie a

OUST |

ANY VObs 9) =p |
+S riod age,

Qenay IVT] 19°

€18S¢ AM ‘YSAVa8
QVOH LHOduIV 0021

jivr WNOISSY NYHSHLNOS
I

 

 

te tid BIOS AOH-ES
Jive IWNOIDSY NHSHLNOS

en a eels oe eH JO 'SLVWNI NV SI
GE AA NOLS 31 SIHL JO HALIMM SHL

 

Case 1:18-cv-01409 Document 1 Filed 11/05/18_..Page 3 of 3 PagelD #: 3

 
 

 
